—Appeal by the defendant from a judgment of the County Court, Nassau County (Mackston, J.), rendered May 12, 1997, convicting him of petit larceny, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Boklan, J.), of those branches of the defendant’s omnibus motion which were to suppress identification testimony and his statements to law enforcement authorities.
*407Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Goldstein, J. P., McGinity, Luciano and Feuerstein, JJ., concur.